         Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

   UNITED STATES OF AMERICA,         CIVIL NO.
   acting through the United
     States Department of
          Agriculture
                                     Foreclosure of Mortgage
            Plaintiff                In Rem

                   v.

ONAIDA RIVERA SOTO,     MARIBEL
RIVERA SOTO a/k/a MARIBELLE
RIVERA SOTO, GENOVEVA RIVERA
SOTO, WILFREDO RIVERA SOTO,
HIRAM RIVERA SOTO, MIGUEL ANGEL
RIVERA   SOTO,  HECTOR   RIVERA
SOTO, CARMEN ANA RIVERA SOTO,
ALICIA   RIVERA   SOTO,   ANADY
RIVERA SOTO a/k/a ANADI RIVERA
SOTO, SANTIAGO RIVERA SOTO and
EFRAIN RIVERA SOTO, as known
members of the Estate of LUIS
RIVERA NEGRON a/k/a LUIS RIVERA
and the Estate of ADELA SOTO
FIGUEROA a/k/a ADELA SOTO; JOHN
DOE and RICHARD ROE as unknown
members of said estates

           Defendants


                                COMPLAINT

TO THE HONORABLE COURT:

    COMES NOW the United States of America -acting by the United

States   Department     of   Agriculture-    through    the   undersigned

attorney, who respectfully alleges and prays as follows:
        Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 2 of 9



1.   Jurisdiction of this action is conferred on this Court by 28

     U.S.C. Section 1345.

2.   Plaintiff, United States of America, is acting through the

     United States Department of Agriculture, which is organized

     and existing under the provisions of the Consolidated Farm

     and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

     is the owner and holder of one (1) promissory note that

     affects the property described further below.

3.   Said promissory note is for the amount of $133,400.00, with

     annual interest of 3%, subscribed on November 30, 1979. See

     Exhibit 1.

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,   under   the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 72.                See

     Exhibit 2.

5.   According to the Property Registry, defendants are the owner

     of record of the real estate property subject of this case.

     Said property is described -as it was recorded in Spanish- as

     follows:

                RÚSTICA: Radicada en el Barrio Don Alonso, término
                municipal de Utuado, Puerto Rico, con cabida de
                noventa y dos cuerdas con sesenta y seis céntimos,
                igual a treinta y seis hectáreas, cuarenta y una área
                y ochentinueve centiáreas de terreno, pero que del
                Registro de la Propiedad resulta limitada su cabida
                a ochenta y nueve cuerdas con setenta y nueve céntimos

                                     2
        Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 3 of 9



                (89.79), equivalentes a treinta y cinco hectáreas,
                veintinueve áreas, diez centiáreas y sesenta y una
                miliáreas de terreno, con plantaciones de café,
                pastos y malezas, conteniendo dos casas habitación y
                una para máquina. Linda: al NORTE, terrenos de los
                señores Ledesma Artau y Compañía y de Vicente
                Andújar; al ESTE, de Anastacio González y al Río
                Limón; al SUR, los de Antonio Núñez; y al OESTE, los
                de Francisco Pruna y de Ledesma Artau y Compañía.

                Property 3,750, recorded at page 99 of volume 118 of
                the Property Registry of Utuado, Puerto Rico.

             See Title Search attached as Exhibit 3


6.   The title search attached to this complaint confirms the

     registration of the mortgage liens that secure the loan

     obligations between the plaintiff and the defendants.         See

     Exhibit 3.

7.   LUIS RIVERA NEGRON a/k/a LUIS RIVERA passed away on August

     16, 1986.     Exhibit 4.

8.   ADELA SOTO FIGUEROA a/k/a ADELA SOTO passed away on February

     27, 2000.     Exhibit 5.

9.   By information and belief, the known members of the estates

     mentioned before are the following individuals:

          (a)     ONAIDA RIVERA SOTO;

          (b)     MARIBEL RIVERA SOTO a/k/a MARIBELLE RIVERA SOTO;

          (c)     GENOVEVA RIVERA SOTO;

          (d)     WILFREDO RIVERA SOTO;

          (e)     HIRAM RIVERA SOTO;

          (f)     MIGUEL ANGEL RIVERA SOTO;

                                   3
           Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 4 of 9



            (g)    HECTOR RIVERA SOTO;

            (h)    CARMEN ANA RIVERA SOTO;

            (i)    ALICIA RIVERA SOTO;

            (j)    ANADY RIVERA SOTO a/k/a ANADI RIVERA SOTO;

            (k)    SANTIAGO RIVERA SOTO, and;

            (l)    EFRAIN RIVERA SOTO.

10.   JOHN DOE and RICHARD ROE are included as possible unknown heirs

      to the estates mentioned before.

11.   Codefendants are jointly and severally responsible for all to

      plaintiff.

12.   According     to     P.R.   Laws   Ann.,    Article   959,    (Sec.    2787),

      defendants have 30 days to either accept or reject their

      participation in the Estate(s) to which they lawfully belong.

      If   no     answer     is   received       within   said     period,   their

      participation shall be deemed as accepted.

13.   By information and belief, on year 1992, ADELA SOTO FIGUEROA

      a/k/a ADELA SOTO obtained a discharge from the Bankruptcy

      Court for the District of Puerto Rico, including the secured

      debt subject of this complaint. Thus, this cause of action is

      filed as In Rem.

14.   It was expressly stipulated in the notes evidencing the

      indebtedness that default in the payment of any part of the

      covenant or agreement therein contained will authorize the

      plaintiff, as payee of said notes, to declare due and payable

                                          4
         Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 5 of 9



      the total amount of the indebtedness evidenced by said notes

      and proceed with the execution and/or foreclosure of the

      mortgages.

15.   Therefore, the agreements are due in full, with the following

      amounts:

           a) On the $133,400.00 Note:

                   1) The sum of $122,047.50, of principal;

                   2) The sum of $207,857.54, of interest accrued as

                     of September 8, 2020, and thereafter until its

                     full and total payment, which interest amount

                     increases at the daily rate of $16.7189;

                   3) Plus, insurance premium, taxes, advances, late

                     charges,    costs,     court       costs    expenses,

                     disbursements   and   attorney’s    fees   guaranteed

                     under the mortgage obligation.       Exhibit 6.

16.   The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the property described in this

      complaint.

17.   Plaintiff is unable to provide a “Status Report pursuant to

      Servicemembers Civil Relief Act” for the defendants since we

      do not know their social security numbers.

18.   The real estate property mentioned before is subject to the

      following liens in the rank indicated:



                                     5
       Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 6 of 9




(A)    Property 3,750:

      1) Recorded liens with preference or priority over mortgage

         herein included:

                          -NONE.

      2) Junior   Liens   with     inferior   rank   or   priority   over

         mortgage herein included:

            a) SEIZURE: In favor of Fondo del Seguro del Estado,
               in concept of invoice, Certification dated October
               27, 1993, against Miguel Angel; Hiram; Wilfredo;
               Anadi; Onaida; Maribelle; Alicia; Carmen Ana;
               Genoveva; Santiago; Efraín Rivera Soto; Adela Soto
               Figueroa, annotated at margin of overleaf of page
               221 of volume 373 of Utuado, in the amount of
               $32,118.19 on December 22, 1993.

            b) SEIZURE: In favor of Fondo del Seguro del Estado,
               in concept of invoice, Certification dated October
               17, 2000, against Miguel Angel; Hiram; Wilfredo;
               Anadi; Onaida; Maribelle; Alicia; Carmen Ana;
               Genoveva; Santiago; Efraín Rivera Soto; Adela Soto
               Figueroa, annotated at margin of overleaf of page
               222 of volume 373 of Utuado, in the amount of
               $32,118.19 on February 15, 2001.

            c) SEIZURE: In favor of Fondo del Seguro del Estado,
               in concept of invoice, Certification dated January
               23, 2007, against Miguel Angel; Hiram; Wilfredo;
               Anadi; Onaida; Maribelle; Alicia; Carmen Ana;
               Genoveva; Santiago; Efraín Rivera Soto; Adela Soto
               Figueroa, annotated at page 29 of volume 601 of
               Utuado,   in   the  amount   of   $32,118.19,   28
               inscription.

            d) At entry 932 of daily book 415, presented on
               January 17, 2013, Certification dated January 17,
               2013, issued by Fondo del Seguro del Estado, this
               property is seized as property of Miguel Angel;
               Hiram;   Wilfredo;  Anadi;   Onaida;   Maribelle;
               Alicia; Carmen Ana; Genoveva; Santiago; Efraín
               Rivera Soto; Adela Soto Figueroa, by $32,118.19


                                   6
         Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 7 of 9



                 in concept of invoice. The document qualification
                 and dispatch are pending.


                             VERIFICATION

     I, JACQUELINE LAZU LABOY, of legal age, married, executive

and resident of Humacao, Puerto Rico, in my capacity as acting

LRTF Director of the Farm Service Agency, San Juan, Puerto Rico,

under the penalty of perjury, as permitted by Section 1746 of Title

28, United States Code, declare and certify:


     1) My name and personal circumstances are stated above;

     2) I subscribed this complaint as the legal and authorized

representative of the plaintiff;

     3) Plaintiff has a legitimate cause of action against the

defendants above named which warrants the granting of relief

requested in said complaint;

     4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the

mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

     5) From the information available to me and based upon the

documents in the Farm Service Agency, it appears that defendants

have not been declared incompetent by a court of justice with

authority to make such a declaration;

     6) I have carefully read the allegations contained in this

complaint and they are true and correct to the best of my knowledge


                                    7
          Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 8 of 9




and to the documents contained in the files of the Farm Service

Agency;

     7) I have carefully examined the Exhibits included to this

complaint which are true and correct copies of the originals. The

mortgage deeds have been duly recorded in the Property Registry.

     I make the foregoing declaration under penalty of perjury,

as permitted under Section 1746 of Title 28, United States Code.

     In San Juan, Puerto Rico, this 27 day of October, 2020.
                                                                Digitally signed by JACQUELINE LAZU

                                              Jacqueline Lazú
                                                                DN: c=US, o=U.S. Government, ou=Department of
                                                                Agriculture, cn=JACQUELINE LAZU,
                                                                0.9.2342.19200300.100.1.1=12001000567085
                                                                Date: 2020.10.27 15:33:50 -04'00'
                                                                Adobe Acrobat version: 2020.012.20048


                                             JACQUELINE LAZU LABOY

                                   PRAYER

     WHEREFORE, plaintiff demands judgment as follows:

     a)    That defendants breached the contractual obligations

           claimed in this complaint;

     b)    All   legal   rights,    titles    and      interests                       which                    the

           defendants may have in the property(ies) described in

           this complaint and any building or improvement thereon,

           be sold at public auction, as part of the judicial

           foreclosure of the mortgage lien(s) securing each loan

           obligation;

     c)    That the defendants and all persons claiming or who may

           claim by, from or under them, be absolutely barred and

           foreclosed from all rights and equity of redemption in

           and to said loan security;


                                     8
          Case 3:20-cv-01597 Document 1 Filed 10/29/20 Page 9 of 9




     d)    If the proceeds of said sale exceeds the sum of money

           to be paid to the United States as aforesaid, any such

           excess be deposited with the Clerk of this Court, subject

           to further orders from the Court;

     e)    Once the property is auctioned and sold, it is requested

           to the Clerk of this Court to issue a writ addressed to

           the Registry of the Property, ordering the cancellation

           of the foreclosed mortgage(s) and of any other junior

           liens recorded therein;

     f)    For such further relief as in accordance with law and

           equity may be proper.

     In Guaynabo, Puerto Rico, this       October 28        , 2020.




/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 9300
SAN JUAN, PR 00908
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com




                                     9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 1 of 9
                                                             Exhibit 1
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 2 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 3 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 4 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 5 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 6 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 7 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 8 of 9
Case 3:20-cv-01597 Document 1-1 Filed 10/29/20 Page 9 of 9
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 1 of 28
                                                              Exhibit 2
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 2 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 3 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 4 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 5 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 6 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 7 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 8 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 9 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 10 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 11 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 12 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 13 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 14 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 15 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 16 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 17 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 18 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 19 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 20 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 21 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 22 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 23 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 24 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 25 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 26 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 27 of 28
Case 3:20-cv-01597 Document 1-2 Filed 10/29/20 Page 28 of 28
Case 3:20-cv-01597 Document 1-3 Filed 10/29/20 Page 1 of 3   Exhibit 3
Case 3:20-cv-01597 Document 1-3 Filed 10/29/20 Page 2 of 3
Case 3:20-cv-01597 Document 1-3 Filed 10/29/20 Page 3 of 3
Case 3:20-cv-01597 Document 1-4 Filed 10/29/20 Page 1 of 1   Exhibit 4
Case 3:20-cv-01597 Document 1-5 Filed 10/29/20 Page 1 of 1   Exhibit 5
Case 3:20-cv-01597 Document 1-6 Filed 10/29/20 Page 1 of 1

                                                             Exhibit 6
                         Case 3:20-cv-01597 Document 1-7 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ALICIA RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01597 Document 1-7 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-01597 Document 1-8 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ANADY RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01597 Document 1-8 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                         Case 3:20-cv-01597 Document 1-9 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CARMEN ANA RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                           Case 3:20-cv-01597 Document 1-9 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-10 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                             Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )     FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) EFRAIN RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                  MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-10 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-11 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) GENOVEVA RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-11 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-12 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HECTOR RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-12 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-13 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HIRAM RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-13 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-14 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MARIBEL RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-14 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-15 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MIGUEL ANGEL RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-15 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-16 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ONAIDA RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-16 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-17 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SANTIAGO RIVERA SOTO
                                           St. Rd. 613, Km. 8.1, Int
                                           Tetuán Ward
                                           Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-17 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01597 Document 1-18 Filed 10/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          DistrictDistrict
                                                     __________    of Puerto   Rico
                                                                           of __________

            United States of America,                                    )
               acting through the                                        )
     United States Department of Agriculture                             )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                               Civil Action No.
                                                                         )
             ONAIDA RIVERA SOTO, et als.                                 )       FORECLOSURE OF MORTGAGE
                                                                         )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WILFREDO RIVERA SOTO
                                           St. Rd. 140, Km. 35.9, Int.         St. Rd. 140, Km. 33
                                           Don Alonso Ward                     Don Alonso Ward
                                           Utuado, P.R. 00641                  Utuado, P.R. 00641




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                    MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                                    CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01597 Document 1-18 Filed 10/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01597 Document 1-19 Filed 10/29/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         ONAIDA RIVERA SOTO; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: October 28, 2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:20-cv-01597 Document 1-20 Filed 10/29/20 Page 1 of 1
